     Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2078 Page 1 of 10


1
2
3
4
5                           UNITED STATES DISTRICT COURT
6                          SOUTHERN DISTRICT OF CALIFORNIA
7
8    CITY OF IMPERIAL BEACH; SAN                       Case No.: 18cv457 JM (JMA)
     DIEGO UNIFIED PORT DISTRICT; and
9
     CITY OF CHULA VISTA,                              ORDER DEEMING MOOT MOTION
10                                   Plaintiffs,       FOR STAY OF EARLY NEUTRAL
                                                       EVALUATION AND CASE
11   v.                                                MANAGEMENT CONFERENCES
12   INTERNATIONAL BOUNDARY AND
13   WATER COMMISSION, UNITED
     STATES SECTION; and VEOLIA
14   WATER NORTH AMERICA WEST,
15   LLC,
16                                 Defendants.

17
18         Defendant International Boundary and Water Commission, United States Section
19   (“USIBWC”) moves for a stay of the deadlines set by the Order for Early Neutral
20   Evaluation Conference and Case Management Conference until appropriations are restored
21   to the Department of Justice and USIBWC. (Doc. No. 47.) Defendant Veolia Water North
22   America West, LLC, and Plaintiffs do not oppose USIBWC’s motion. USIBWC’s motion
23   is deemed moot in light of General Order No. 688, which is attached below.
24         IT IS SO ORDERED.
25   DATED: January 10, 2019
                                                   JEFFREY T. MILLER
26                                                 United States District Judge
27
28
                                                   1

                                                                                  18cv457 JM (JMA)
     Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2079 Page 2 of 10




 1

 2

 3

 4

 5

 6                                                  General Order No. 688
 7
                     IN THE UNITED STATES DISTRICT COURT
 8
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9

1O IN THE MATTER OF THE FEDERAL                   Case No.: 18-mc-01938-BTM
     LAPSE IN APPROPRIATIONS
11                                                TEMPORARY GENERAL ORDER
                                                  STAYING CIVIL MATTERS
12                                                INVOLVING THE UNITED
                                                  STATES AS A DEFENDANT
13

14

15

16

17         Before the Court is the Ex Parle Application of the United States for a
18   Temporary General Order Staying Civil Matters Involving the United States as a
19   Party arising from a lapse in appropriations currently impacting the Department of
20   Justice and the United States Attorney's Office for the Southern District of
21   California. Having considered the Ex Parle Application of the United States, and
22   for good cause shown, the Court enters this General Order.
23         1.    At midnight on December 21, 2018, funding for the Department of
24   Justice expired and appropriations to the Department lapsed. Many other Executive
25   agencies are also experiencing a lapse in appropriations.
26         2.    Absent funding, Assistant U.S. Attorneys and support staff assigned to
27   the Civil Division of the U.S. Attorney's Office who are funded by direct
28
        Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2080 Page 3 of 10




    1   appropriations may not lawfully provide uncompensated services on behalf of the
    2   Government.
    3
              An officer or employee of the United States Government ... may
    4         not accept voluntary services ... exceeding that authorized by law
    5         except for emergencies involving the safety of human life or the
              protection of property ... [T]he term "emergencies involving the
    6         safety of human life or the protection of property" does not include
    7         ongoing, regular functions of government the suspension of which
              would not imminently threaten the safety of human life or the
    8         protection of property.
    9   31 U.S.C. § 1342. As a result, on December 22, 2018, non-supervisory Assistant
10      U.S. Attorneys and support staff assigned to the Civil Division of the U.S. Attorney's
11      Office, funded by direct appropriations, went into furlough status. Furlough means
12      the placing of an employee in a temporary status without duties because of lack of
13      work or funds or other nondisciplinary reasons. 5 U.S.C. § 751 l(a)(5). If the
14      funding situation does not change, some Assistant U.S. Attorneys may be called
15      back from furlough status, but only on a critical need basis to protect life or property.
16            3.      The United States Attorney's Office has sought a stay of all civil cases
17      within the Southern District of California wherein the United States or an agency,
18      corporation, officer or employee of the United States is a party until Congress
19      restores appropriations to the Department of Justice. This includes those cases
20      involving federally funded facilities (and their officers, employees, and contractors)
21      that the U.S. Department of Health and Human Services Secretary has deemed to be
22      employees of the U.S. Public Health Service pursuant to the Federally Supported
23      Health Centers Assistance Act ("FSHCAA"), 42 U.S.C. § 233(g)-(n), as amended
24      by the Federally Supported Health Centers Assistance Act of 1995, Pub. L. No. 104-
25      73, 109 Stat. 777 (1995). These entities are shielded under the Federal Tort Claims
2
    6   Act ("FTCA"), 28 U.S.C. §§ 1346(b), 2671-2680 from liability while acting within
27      the scope of their duties, with the United States assuming liability for any negligent
28

                                                   2
     Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2081 Page 4 of 10




 1   acts they may commit. 42 U.S.C. § 233(g)(l). Further, the United States Attorney's
 2   Office has requested that the Court extend all current deadlines commensurate with
 3   the duration of the lapse in appropriations. This includes but is not limited to the
 4   electronic filing of all Social Security Administration Transcripts and the delivery
 5   of courtesy copies of the transcripts to the Court.
 6         4.     Based on the number of cases involved, consulting all parties to all
 7   litigation in which the United States, or an agency, corporation, officer or employee
 8   of the United States is a defendant, is impracticable. Likewise, requesting individual
 9   extensions of time or stays in such cases, at a time when U.S. Attorney's Office
1O personnel may not lawfully work, is impracticable.

11         5.     To preserve the status quo until restoration of funding, all civil cases
12   within the Southern District of California wherein the United States or an agency,
13   corporation, officer or employee, deemed or otherwise, of the United States is a
14   defendant are stayed unless otherwise ordered by the assigned district judge. All
15   deadlines, due dates or cut-off dates in such cases are extended for a period of time
16   commensurate with the duration of the lapse in appropriations.
17         6.     Civil hearings involving the United States or an agency, corporation,
18   officer or employee, deemed or otherwise, of the United States as a defendant will
19   be reset at a time after the lapse in appropriations.
20         7.     This Order does not alter, vacate or stay any obligation of individuals
21   to pay amounts previously lawfully determined to be owed to the United States or to
22   an agency or office of the United States.
23         8.     This Order does not prohibit, in any manner, the ability of parties to file
24   claims or commence actions against the United States. However, the cases or
25   matters commenced while there is a lapse in appropriations will be immediately
26   stayed, pending restoration of appropriations. All deadlines, response dates, due
27   dates or cut-off dates in such cases will be extended for a period of time
28   commensurate with the duration of the lapse in appropriations.
                                                 3
        Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2082 Page 5 of 10




    1         9.     The United States Attorney's Office shall notify the Court when
 2      Congress restores appropriations to the Department of Justice, and the Court will
 3      enter additional instructions and guidance at that time.
 4            IT IS SO ORDERED.
 5
 6      DATED:      J Ar1 vf tl..f";j t/,   .Z 0 I   <f
 7

 8
 9

10

11        B                                                LARRY A. BURNS, Judge
12
                                                           United States District Court

13

14

15

16

17            DANA M. SABRA W, Judge                      WILLIAM Q.            S, Judge
18            United States District Court                 United States District Court
19

20

21

         JANIS L. SAMMARTINO, Judge                                                A, Judge
2
           United States District Court                    United States District Court

24

25

26

27       CATHY ANN BENCIVENGO, Judge                       GONZALO P. CURIEL, Judge
            United States District Court                    United States District Court
28

                                                     4
     Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2083 Page 6 of 10




 1

 2
 3

 4                                             WILLIAM B. ENRIGHT, Judge
 5                                              United States District Court
 6

 7



         -kF~
 8

 9                                               JEFFREY T. MILLER, Judge
          United States District Court            United States District Court
10

11

12

13

14              S . WHELAN, Judge                 M. JAMES LORENZ, Judge
          Unite tates District Court              United States District Court
15

16

17

18
           OHN A. HOUSTON, Judge                 ROGER T. BENITEZ, Judge
19
           nited States District Court           United States District Court
20

21

22
23
                            LLO, Judge
24        United States District Court
25

26

27
28

                                          5
     Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2084 Page 7 of 10




            9.     The United States Attorney's Office shall notify the Court when
 2    Congress restores appropriations to the Department of Justice, and the Court will
 3    enter additional instructions and guidance at that time.
 4          IT IS SO ORDERED.
 5

 6    DATED: ~~~~~~
 7

 8

 9

10

11      BARRY TED MOSKOWITZ,                             LARRY A. BURNS, Judge
12
                Chief Judge                              United States District Court
          United States District Court
13

14

15
16

17
            DANA M. SABRAW, Judge                       WILLIAM Q. HAYES, Judge
18          United States District Court                 United States District Court
19

20
21
22     JANIS L. SAMMARTINO, Judge                    ANTHONY J. BATTAGLIA, Judge
23
         United States District Court                  United States District Court

24

25

26
27     CATHY ANN BENCIVENGO, Judge                       GONZALO P. CURIEL, Judge
          United States District Court                    United States District Court
28

                                                4
     Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2085 Page 8 of 10




 1

 2
 3

 4         CYNTHIA BASHANT, Judge                                       ,Judge
 5         United States District Court         United States District Court
 6
 7

 8
 9         MARILYN L. HUFF, Judge
           United States District Court
10

11

12

13

14        THOMAS J. WHELAN, Judge                M. JAMES LORENZ, Judge
           United States District Court          United States District Court
15

16

17

18
           JOHN A. HOUSTON, Judge               ROGER T. BENITEZ, Judge
19
           United States District Court         United States District Court
20
21

22
23
         MICHAEL M. ANELLO, Judge
24         United States District Court
25

26
27
28

                                          5
     Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2086 Page 9 of 10




 2
 3
 4         CYNTHIA BASHANT, Judge             WILLIAM B. ENRIGHT, Judge
 5         United States District Court        United States District Court
 6
 7
 8
 9         MARILYN L. HUFF, Judge               JEFFREY T. MILLER, Judge
           United States District Court          United States District Court
10
11




                                                ~~
12
13

14        THOMAS J. WHELAN, Judge
           United States District Court           United States District Court
15
16
17
18
           JOHN A. HOUSTON, Judge               ROGER T. BENITEZ, Judge
19         United States District Court         United States District Court
20
21
22
23
         MICHAEL M. ANELLO, Judge
24         United States District Court
25
26
27
28

                                          5
     Case 3:18-cv-00457-JM-LL Document 48 Filed 01/10/19 PageID.2087 Page 10 of 10




 1
 2
 3

 4        CYNTHIA BASHANT, Judge               WILLIAM B. ENRIGHT, Judge
 5        United States District Court          United States District Court

 6

 7

 8

 9        MARILYN L. HUFF, Judge                 JEFFREY T. MILLER, Judge
          United States District Court            United States District Court
10

11

12

13

14       THOMAS J. WHELAN, Judge                  M. JAMES LORENZ, Judge
          United States District Court            United States District Court
15

16

17

18
          JOHN A. HOUSTON, Judge                 ROGER T. BENITEZ, Judge
19
          United States District Court           United States District Court
20
21

22
23
        MICHAEL M. ANELLO, Judge
24        United States District Court
25

26
27

28

                                          5
